Citation Nr: 9934255	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  98-08 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
skin disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
June 1968, and from August 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

In his May 1998 substantive appeal, the veteran requested a 
Travel Board Hearing.  In June 1998 the veteran indicated 
that he wished to testify at a video conference hearing in 
lieu of a Travel Board hearing.  However, in May 1999, the 
veteran's representative stated that the veteran desired to 
withdraw his hearing request and asked that the appeal be 
forwarded to the BVA for adjudication.  38 C.F.R. § 20.704(e) 
(1999).


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from a disability associated with 
multiple joint pain.

2.  An unappealed RO decision in November 1981 denied the 
veteran's claim of service connection for a skin condition.

3.  Additional evidence submitted since the RO's November 
1981 decision denying service connection for a skin condition 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  An unappealed RO decision in July 1996 denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

5.  Additional evidence submitted since the RO's July 1996 
decision denying service connection for an acquired 
psychiatric disorder is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6.  The veteran completed two years of high school and last 
worked full-time as a laborer in 1994.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for multiple joint pain is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The November 1981 RO decision, which denied the veteran's 
claim for service connection for a skin condition, is final.  
38 U.S.C.A. § 7105 (West 1991).

3.  The evidence received since the November 1981 RO 
decision, which denied the veteran's claim for service 
connection for a skin condition, is not new and material, and 
the veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.102, 
3.156(a) (1999).

4.  The July 1996 RO decision, which denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991).

5.  The evidence received since the July 1996 RO decision, 
which denied the veteran's claim for service connection for 
an acquired psychiatric disorder, is not new and material, 
and the veteran's claim for that benefit has not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.102, 3.156(a) (1999).

6.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection For Multiple Joint Pain

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  However, the Board must first 
determine whether the veteran has submitted well-grounded 
claims as required by 38 U.S.C.A. § 5107(a).  To establish 
that a claim for service connection is well grounded, there 
must be a medical diagnosis of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A claim may 
also be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from 
multiple joint pain.  though the veteran made complaints of 
pain in the knees and elbows, the Board observes that the 
April 1997 VA examiner stated that upon examination the 
veteran's knees and elbows were normal, and there was 
insufficient evidence to make the diagnosis of an acute or 
chronic disorder.  As the veteran has not presented any 
competent medical evidence that he currently suffers from 
multiple joint pain related to service, his claim for service 
connection is not well-grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for multiple joint pain "plausible."  
See generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  By this decision, the Board is informing the veteran 
that his claim requires a medical diagnosis of current 
disability as well as medical evidence of a nexus to service 
to meet the requirements of a well-grounded claim.  See 38 
U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

II.  Skin Disability

Although the RO has styled the issue as one of entitlement to 
service connection for a skin condition, the issue in this 
case is whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for a 
skin condition, as the RO in November 1981 adjudicated the 
veteran's claim for entitlement to service connection for a 
skin condition.  The November 1981 denial of the veteran's 
claim of entitlement to service connection for a skin 
condition became final, as outlined in 38 U.S.C.A. § 7105 
(West 1991), when the veteran did not appeal that decision 
within one year of being notified of the decision.  As such, 
the claim may only be reopened if new and material evidence 
is submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999).  The first step is to determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) to reopen the prior claim.  If so, the 
second step requires a determination of whether the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, the adjudication process must 
halt, despite reopening, because a claim that is not well 
grounded cannot be allowed.  Winters v. West, 12 Vet. App. 
203 (1999).  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decision makers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The Board further observes that the November 1981 RO decision 
was essentially comprised of two alternative service 
connection theories.  The first was entitlement to service 
connection for a skin condition on a direct basis during the 
veteran's first period of service.  The other was entitlement 
to service connection on the basis of aggravation of a 
preexisting condition during the veteran's second period of 
service.

A.  Direct Basis

The evidence in the claims file at the time of the November 
1981 decision consisted of the veteran's service medical 
records and an October 1981 VA examination.  The veteran's 
service medical records from his first period of service are 
negative for any complaints or treatment related to a skin 
condition, and clinical evaluation of the veteran's skin on 
the June 1968 service separation examination was evaluated as 
normal.  The October 1981 VA examination indicated a 
diagnosis of discord lupus erythematosus.

The newly submitted evidence consists primarily of VA medical 
records reflecting that the veteran has been diagnosed with 
vitiligo.  Even if the newly submitted VA records are new, in 
that they indicate that the veteran now suffers from vitiligo 
(as opposed to the diagnosis of discord lupus erythematosus 
shown on the October 1981 VA examination), the VA medical 
records are not "material," as they do not bear directly and 
substantially upon the specific matter under consideration, 
i.e., they do not show that the veteran's current skin 
condition is related to his first period of military service.

Therefore, as new and material evidence has not been 
submitted, the claim of entitlement to service connection for 
a skin condition on a direct basis during the veteran's first 
period of service is not reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).

B.  By Aggravation

The evidence in the claims file at the time of the November 
1981 decision consisted of the veteran's service medical 
records and an October 1981 VA examination.  The veteran's 
service medical records from his second period of service 
reflect that a butterfly rash was noted on his nose and 
cheeks during his August 1974 service entrance examination; 
the veteran was diagnosed with facial seborrhea.  As noted 
previously, the October 1981 VA examination indicated a 
diagnosis of discord lupus erythematosus.

While the newly submitted VA records reflect that the 
veteran's suffers from a current skin condition, including 
vitiligo, none of the materials indicate that the veteran's 
military service aggravated the preexisting skin condition 
noted on his August 1974 entrance examination.  The Board 
finds that the VA medical records are not "material," as they 
do not bear directly and substantially upon the specific 
matter under consideration, i.e., they do not show that the 
veteran's preexisting skin condition was aggravated or 
chronically worsened by his military service.  Therefore, as 
new and material evidence has not been submitted, the claim 
of entitlement to service connection for a skin condition on 
the basis of aggravation of a preexisting condition during 
the veteran's second period of service is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

III.  Acquired Psychiatric Disorder

In November 1981 and July 1996 the RO adjudicated the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder (characterized in the November 
1981 and July 1996 decisions as a nervous condition).  The 
July 1996 denial of the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder 
became final, as outlined in 38 U.S.C.A. § 7105 (West 1991), 
when the veteran did not appeal that decision within one year 
of being notified of the decision.  As such, the claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1999).

The evidence in the claims file at the time of the July 1996 
decision consisted of the veteran's service medical records 
and VA treatment records and examinations.  The veteran's 
service medical records indicate that he was discharged in 
January 1975 due to a diagnosis of an inadequate personality 
disorder.  VA discharge summaries, treatment records, and 
examinations reflected diagnoses including major depression, 
dysthymic disorder, generalized anxiety disorder, and 
alcoholism.  The RO denied the claim on the basis that the no 
evidence had been presented showing that the veteran's 
current psychiatric disabilities were related to service or 
had manifested to a compensable degree within one year after 
the veteran's discharge from service.

The newly submitted evidence consists primarily of VA medical 
records reflecting that the veteran has received ongoing 
treatment for his psychiatric disabilities.  The veteran has 
also submitted records from the Social Security 
Administration indicating that in May 1997 an Administrative 
Law Judge determined that the veteran was disabled due to 
depression, a low back disability, and a history of alcohol 
abuse.  Finally, the veteran has submitted statements 
indicating that he suffers from an acquired psychiatric 
disorder as a result of his skin problems.

The Board finds that the newly submitted materials are not 
new, as evidence which was of record in July 1996 established 
that the veteran was suffering from various psychiatric 
disabilities.  The newly submitted materials are also not 
material, as they do not bear directly and substantially upon 
the specific matter under consideration, i.e., they do not 
show that the veteran's current psychiatric disorders were 
linked to service or had manifested to a compensable degree 
within one year after the veteran's discharge from service.

Therefore, as new and material evidence has not been 
submitted, the claim of entitlement to service connection for 
an acquired psychiatric disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

IV.  TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  If the schedular rating is less than 100 percent, 
the issue of unemployability must be determined without 
regard to the advancing age of the veteran.  38 C.F.R. §§ 
3.341(a), 4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran is service connected only for a scar of the left 
foot, currently evaluated as 0 percent disabling.  In light 
of the foregoing, the veteran fails to satisfy the minimum 
percentage requirements for individual unemployability under 
38 C.F.R. § 4.16(a), as he does not have one disability 
ratable at 60 percent or more, nor does he have one 
disability rated at 40 percent or more, with sufficient 
additional disability to bring the total to 70 percent or 
more.

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.  
Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  See  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

According to the veteran's July 1997 application for 
increased compensation based on total disability, the veteran 
completed two years of high school and last worked full-time 
as a laborer in 1994.  VA and Social Security Administration 
records indicate that the veteran's psychiatric disabilities, 
back, and alcohol abuse all contribute to the veteran's 
employment difficulties.  Thus the evidence indicates that 
the veteran's work impairment is not due to his service-
connected scar disability.

Based on the foregoing, and especially in view of the fact 
that there does not appear to be any medical opinion of 
record which relates that the veteran is unemployable due to 
his service-connected scar disability, the Board concludes 
that his scar disability, when evaluated in association with 
his educational attainment and occupational background, is 
not shown to preclude a variety of substantially gainful 
employment.  Accordingly, the veteran is not entitled to a 
total disability rating based on individual unemployability.

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for multiple joint pain is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for entitlement to 
service connection for a skin condition is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for entitlement to 
service connection for an acquired psychiatric disorder is 
denied.

A total disability rating based on individual unemployability 
is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

